[Cite as Tod v. Cincinnati Technical & Community College, 2010-Ohio-3222.]

                                                      Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




BETHANY TOD

       Plaintiff

       v.

CINCINNATI STATE TECHNICAL AND COMMUNITY COLLEGE

       Defendant
       Case No. 2006-07732

Judge Clark B. Weaver Sr.

DECISION




        {¶ 1} Plaintiff brought this action alleging sexual harassment, unpaid overtime
wages, and for violation of the federal Uniformed Services Employment and Re-
employment Act. After a trial on the issue of liability, the court rendered judgment in
favor of plaintiff as to the claim of sexual harassment. The case then proceeded to trial
on the issue of damages.
        {¶ 2} At the conclusion of the damages trial, the court and counsel agreed that
the record would remain open in order for defendant to secure the testimony of John
Turner. On January 8, 2010, defendant filed the transcript of Turner’s deposition, which
is hereby admitted into evidence as Defendant’s Exhibit DD. On February 25, 2010,
defendant filed a motion to admit into evidence Exhibits U, V, W, X, Y, Z, AA, BB, and
CC, which were attached to Turner’s deposition transcript. On March 5, 2010, plaintiff
filed a response. Upon review, defendant’s motion is GRANTED, and the exhibits are
hereby ADMITTED.
       {¶ 3} In March 2005, defendant hired plaintiff to serve as a business manager in
its Workforce Development Center.          The evidence adduced at the liability trial
established that from early on in her tenure with defendant, plaintiff experienced
persistent and often intimidating harassment by her supervisor, Sherry Marshall.
Marshall’s harassment of plaintiff went so far as to include a physical threat during a
business managers’ meeting on April 24, 2006. Plaintiff reported Marshall’s behavior to
defendant’s administrators several times beginning in mid-2006, but the problems
persisted. According to plaintiff, Marshall’s conduct interfered with her ability to perform
her job responsibilities and ultimately drove her to obtain other employment in early
2007 with Citigroup, Inc.
       {¶ 4} During the damages trial, plaintiff testified that Marshall’s harassment
caused her to feel embarrassed, degraded, and humiliated, particularly since such
behavior often occurred in the presence of her co-workers. Plaintiff stated that she was
“scared to death” that Marshall would assault her during the April 24, 2006 incident, and
added that this episode caused her to be fearful of Marshall on subsequent occasions
when they were alone. Plaintiff testified that during another incident in which Marshall
told her, in the presence of her co-workers, that she should use her physical
appearance to get clients to pay for her meals, she felt as if she had been “asked to
prostitute” herself.
       {¶ 5} Plaintiff testified that in order to cope with the distress that resulted from
Marshall’s behavior, she contacted an employee assistance program offered by
defendant, but found it unsatisfactory and instead sought treatment with a psychologist,
Shelley Haste, Ph.D. Since June 8, 2005, plaintiff has attended 45-minute therapy
sessions with Dr. Haste approximately once a week.             Plaintiff testified that she
continues to feel humiliation, embarrassment, and fear as a result of Marshall’s conduct.
       {¶ 6} Brian Canteel, who was a business manager in the Workforce
Development Center throughout plaintiff’s tenure with defendant, testified that he initially
observed plaintiff to be a “self-confident, corporate professional,” but that as her
problems with Marshall wore on, she lost her confidence and vigor, and became visibly
distressed. Canteel stated that Marshall’s interactions with plaintiff often left plaintiff
noticeably “upset” and “scared.”      Canteel testified that he specifically recalled that
plaintiff appeared “ashen” and “frozen” following the April 24, 2006 incident.
       {¶ 7} Dr. Haste testified by deposition that from the outset of her therapy with
plaintiff, she found that plaintiff suffered from significant psychological issues that were
attributable to Marshall’s behavior, including panic attacks, nightmares, intrusive
thoughts, and flashbacks. Dr. Haste stated that plaintiff’s symptoms led her to initially
diagnose plaintiff with anxiety and depression, but that she later concluded that the
anxiety and depression were actually manifestations of post-traumatic stress disorder
(PTSD).
       {¶ 8} Dr. Haste stated that because PTSD prevents individuals from functionally
coping with trauma, plaintiff’s therapy subsequent to the PTSD diagnosis has primarily
focused on improving her coping mechanisms.             According to Dr. Haste, plaintiff is
cooperative in this effort, but continues to require therapy to address her coping
techniques, self-esteem, and ability to trust others.
       {¶ 9} Dr. Haste testified that from June 8, 2005, to the time of her deposition on
November 24, 2009, she conducted 256 therapy sessions with plaintiff at a rate of $120
per session. Dr. Haste stated that inasmuch as plaintiff’s health insurance with both
defendant and Citigroup considered her out-of-network, insurance paid for only $907.08
worth of therapy early on, and that she has since billed plaintiff directly. Dr. Haste
stated, though, that plaintiff has not paid these bills and has accrued an outstanding
balance of $29,032.92.                     According to Dr. Haste, most cases of PTSD
can be stabilized after approximately 24 therapy sessions of 45-minute increments, and
she acknowledged that her therapy with plaintiff has continued for a significantly longer
period of time. Dr. Haste explained, however, that the instant litigation continues to “re-
traumatize” plaintiff, and she opined that once it concludes, plaintiff should require no
more than six months of further therapy.
       {¶ 10} Defendant’s expert psychologist, Kathleen Chard, Ph.D., testified that the
sources upon which her opinions were based included an interview with plaintiff, three
psychological tests that she administered to plaintiff, and a review of Dr. Haste’s clinical
records.1    Dr. Chard opined that plaintiff neither exhibits symptoms consistent with
PTSD, nor did she experience a traumatic event rising to a level that could result in
PTSD. According to Dr. Chard, plaintiff exhibits symptoms of depression and antisocial
personality disorder, but she opined that these issues are not attributable to Marshall’s
harassment of plaintiff. Dr. Chard testified that even if plaintiff did suffer from PTSD, her
therapy has been excessive inasmuch as PTSD can generally be stabilized after about
9-15 therapy sessions.
        {¶ 11} Finally, in an effort to impeach plaintiff’s credibility, defendant introduced
evidence regarding the circumstances that resulted in the termination of her subsequent
employment with Citigroup. Molly Jackson, a human resources generalist for Citigroup,
testified that plaintiff’s involvement in this litigation came to her attention in January
2009 and that, as a result, she examined plaintiff’s November 2006 employment
application to determine whether plaintiff had disclosed her employment with defendant.
Indeed, plaintiff omitted this information from her employment application. (Defendant’s
Exhibit A.) According to the deposition testimony of John Turner, Director of Human
Resources for Citigroup’s operations in Florence, Kentucky, Citigroup elected to
terminate plaintiff’s employment as a result of this omission.
        {¶ 12} Although defendant contends that these facts reflect an act of dishonesty
by plaintiff, plaintiff credibly asserts that she elected to omit defendant from the
employment application out of fear that a prospective employer might contact Marshall
as a reference. Furthermore, plaintiff testified that she informed all of the Citigroup
employees with whom she interviewed, none of whom were called to testify, of both her
employment with defendant and her reason for omitting it from the application.
        {¶ 13} Based upon the totality of the evidence, the court is persuaded that
plaintiff suffered emotional trauma as a result of Marshall’s conduct. Comparing the
testimony of Drs. Chard and Haste, including Dr. Chard’s inaccurate testimony
concerning her licensure, and also considering Dr. Haste’s extensive treatment history
with plaintiff, the court finds Dr. Haste’s opinions to be more reliable than those of Dr.

        1
          During a status conference with the parties on January 26, 2010, defendant informed the court
that Dr. Chard is not licensed to practice psychology in Ohio, despite her sworn testimony to the contrary.
The Supreme Court of Ohio has held that where the expert testimony of a psychologist has been
admitted, issues involving her licensure go to the weight of the evidence. State v. Awkal (1996), 76 Ohio
St.3d 324, 332.
Chard. Although Dr. Haste’s treatment of plaintiff has, by her own admission, continued
for a significantly longer period of time than might be appropriate for individuals
suffering from plaintiff’s symptoms, the court finds that Dr. Haste credibly testified that
upon the conclusion of this litigation, plaintiff’s treatment should reach a timely and
successful resolution.
       {¶ 14} In light of the foregoing, the court finds that plaintiff is entitled to recover
total damages attributable to the sexual harassment by defendant’s employee in the
amount of $105,000, which includes, but is not limited to, past and future costs of
psychological therapy and pain and suffering. Accordingly, judgment shall be rendered
in that amount plus the filing fee paid by plaintiff.




                                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




BETHANY TOD

      Plaintiff

      v.

CINCINNATI STATE TECHNICAL AND COMMUNITY COLLEGE

      Defendant
      Case No. 2006-07732

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY




       This case was tried to the court on the issue of plaintiff’s damages. The court
has considered the evidence and, for the reasons set forth in the decision filed
concurrently herewith, judgment is rendered in favor of plaintiff in the amount of
$105,025, which includes the filing fee paid by plaintiff.   Court costs are assessed
against defendant. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.



                                         _____________________________________
                                         CLARK B. WEAVER SR.
                                         Judge

cc:


Eric A. Walker                              Peter A. Burr
Jennifer A. Adair                           3074 Madison Road
Assistant Attorneys General                 Cincinnati, Ohio 45209
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

RCV/cmd
Filed June 9, 2010
To S.C. reporter July 7, 2010